Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of September 8, 2015 (the
“Effective Date”), is by and between Diligent Corporation, a Delaware
corporation (the “Company”) and Michael Stanton (“Executive”).  Certain other
capitalized terms used herein are defined in Section 7.17 below and throughout
this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as its Chief Financial Officer
and Executive Vice President and Executive desires to be so employed by the
Company on the terms specified herein; and

 

WHEREAS, the Company and Executive each believe it is in their respective best
interests to enter into this Agreement setting forth the mutual understandings
and agreements reached between the Company and Executive with respect to
Executive’s employment with the Company and certain restrictions on Executive’s
conduct benefiting the Company during such time and thereafter, all as set forth
herein; and.

 

WHEREAS, the Company and Executive have entered into the Company’s standard form
of director and officer indemnity agreement concurrently herewith.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intended to be legally bound hereby, agree as follows:

 

ARTICLE 1
TERM OF AGREEMENT AND EMPLOYMENT

 

Section 1.1.                                 Employment and Acceptance.  During
the Term (as defined in Section 1.2 below), the Company shall employ Executive
to render full time services to the Company, and Executive shall accept such
employment and serve the Company, subject to the terms of this Agreement.

 

Section 1.2.                                 Term.  The term of Executive’s
employment hereunder shall commence on the Effective Date and shall continue
until the termination of Executive’s employment hereunder by either party
pursuant to the provisions of Article 5 herein (the “Term”).

 

ARTICLE 2
TITLE; DUTIES AND OBLIGATIONS; LOCATION

 

Section 2.1.                                 Title.  During the Term, Executive
shall serve in the capacity of Chief Financial Officer and Executive Vice
President, subject to the terms of this Agreement.

 

Section 2.2.                                 Duties.  Subject to the direction
and authority of the Chief Executive Officer of the Company (the “CEO”),
Executive will perform such executive duties customarily

 

--------------------------------------------------------------------------------


 

performed by a chief financial officer and executive vice president of a company
in similar lines of business as the Company, including directing the
organization’s financial planning, accounting practices, internal controls over
financial reporting, filings of periodic financial reports with the Securities
and Exchange Commission and other applicable regulatory bodies, as well as
taking a leading role in managing the organization’s relationship with lending
institutions, shareholders, and the financial community, and such duties as may
be assigned by the CEO.  Executive shall report to, and be subject to the lawful
direction of, the CEO.  Executive agrees to perform to the best of his ability,
experience and talent those acts and duties, consistent with the position of
Chief Financial Officer and Executive Vice President of the Company, as the CEO
shall from time to time direct.  Executive may not engage, directly or
indirectly, in any other business, investment or other activity that interferes
with Executive’s performance of his duties and responsibilities hereunder, is
contrary to the interest of the Company or any of its subsidiaries, or requires
any significant portion of Executive’s business time.  The foregoing
notwithstanding, the parties recognize and agree that Executive may manage his
passive personal investments and engage in civic, charitable or religious
activities that (in each case) do not conflict with the business and affairs of
the Company or interfere with Executive’s performance of his duties and
responsibilities hereunder.  Executive may not serve on the board of directors
(or similar governing body) of any entity other than the Company or its
subsidiaries during the Term without the prior written approval of the Board of
Directors of the Company (the “Board”).

 

Section 2.3.         Other Positions. During the Term, upon determination of the
Board, Executive may be appointed as an officer and/or or nominated for election
to any governing body of, any subsidiary of the Company for no additional
compensation.  In addition, at the election of the Board, Executive shall also
serve as Treasurer of the Company.

 

Section 2.4.                                 Compliance With Policies, etc. 
During the Term, Executive shall adhere to the Company’s policies, rules and
regulations governing the conduct of its employees, now in effect, or as
subsequently adopted or amended, including, but not limited to, the Company’s
Code of Conduct.

 

Section 2.5.                                 Location.  Executive shall perform
his services principally at the Company’s headquarters in New York City. 
Notwithstanding, the foregoing, Executive shall be required to travel as
necessary to perform his duties hereunder.

 

ARTICLE 3
COMPENSATION

 

Section 3.1.                                 Base Compensation.  During the
Term, the Company shall pay Executive a base salary at the annualized rate of
$375,000, which shall be subject to withholding and customary deductions and be
payable in equal installments in accordance with the Company’s then-customary
payroll practices for its executives (the “Base Salary”), and may be increased
at the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”).

 

Section 3.2.                                 Annual Bonus.  In addition to the
Base Salary, Executive shall be eligible for an annual cash bonus (the “Bonus”)
for each fiscal year completed during the Term in an

 

2

--------------------------------------------------------------------------------


 

amount determined by the Compensation Committee in its sole discretion based on
the achievement of performance targets established by the Compensation
Committee.  Executive’s target annual bonus shall not be less than $250,000,
payable at one hundred percent (100%) achievement of all applicable performance
targets for the year, as determined by the Compensation Committee in its sole
discretion.  In addition, Executive shall be permitted to earn a lesser or
greater Bonus for performance levels below or above the targets for a fiscal
year as established by the Compensation Committee, based on the same criteria
made available to the Company’s other executive officers; provided, that if the
minimum performance targets for a fiscal year as established by the Compensation
Committee are not satisfied, no Bonus will be payable for such fiscal year.  Any
Bonus payable hereunder shall be paid in the fiscal year following the fiscal
year to which such Bonus relates and within thirty (30) days following
completion of the Company’s annual financial audit, subject to Executive’s
continued employment with the Company at the time of payment.  The Bonus for
fiscal 2015 performance shall be prorated based on the portion of 2015 for which
Executive is employed, subject to Executive’s continued employment with the
Company at the time of payment.

 

Section 3.3.                                 Sign-On Bonus.  Executive shall be
eligible for a sign-on bonus of $85,000 (the “Sign-On Bonus”).  The Sign-On
Bonus is payable thirty (30) days following the Effective Date, subject to
Executive’s continued employment with the Company at the time of payment.

 

Section 3.4.                                 Relocation Payment.  The Company
shall pay Executive an amount equal to $100,000 (the “Relocation Payment”) to
cover Executive’s costs related to the relocation of Executive’s primary
residence from the Arlington, Virginia metropolitan area to the New York City,
New York metropolitan area (the “Relocation”).  The Relocation Payment is
payable on or before March 31, 2016, subject to Executive’s continued employment
with the Company at the time of payment.  Executive hereby covenants and agrees
to use his best efforts to complete the Relocation on or prior to January 31,
2016.  The full amount of the Relocation Payment is recoverable by the Company
in the event the Relocation does not occur prior to March 31, 2016.

 

Section 3.5.                                 Equity Awards.  The Board and/or
the Compensation Committee (or a subcommittee thereof) has approved, effective
upon Executive’s commencement of services hereunder, an equity incentive grant
to Executive pursuant to the Company’s 2013 Incentive Plan (the “Plan”)
consisting of (i) 120,000 Restricted Share Units (as defined in the Plan)
covering shares of the Company’s common stock, par value $.001 per share (the
“Common Stock”), pursuant to the Plan (the “Restricted Share Units”), (ii) an
option to purchase 240,000 shares of the Company’s Common Stock (the “Option”)
with a per share exercise price equal to the United States dollar equivalent of
the Company’s closing stock price on the New Zealand Stock Exchange on the day
immediately prior to the Effective Date and (iii) a performance-based Restricted
Share Unit Award granting Executive up to 240,000 shares of Common Stock upon
the achievement of Performance Goals (as defined in Exhibit A-3) pursuant to the
Plan.  The Awards shall be documented in Award Agreements (as defined in the
Plan) between the Company and Executive in the forms attached as Exhibit A-1,
Exhibit A-2 and Exhibit A-3 hereto.

 

3

--------------------------------------------------------------------------------


 

ARTICLE 4
BENEFITS AND EXPENSES

 

Section 4.1.                                 Benefit Plans.  Executive shall be
entitled to participate in all benefit plans (excluding severance plans, if any)
generally available to other senior executives of the Company on the same basis
and to the same extent as other senior executives.  Executive shall be entitled
to paid vacation on the same basis generally available to other senior
executives of the Company, but no less than four (4) weeks of paid vacation
annually during the Term (pro rated for partial years), which Executive shall
take during such times as shall be consistent with Executive’s responsibilities.

 

Section 4.2.                                 Expense Reimbursement.  The Company
shall reimburse Executive during the Term, in accordance with the Company’s
policies, for out-of-pocket business expenses incurred by Executive in the
performance of his duties hereunder.  In order to receive such reimbursement,
Executive shall furnish to the Company documentary evidence of each such expense
in the form required to comply with the Company’s policies.

 

ARTICLE 5
TERMINATION OF EMPLOYMENT

 

Section 5.1.                                 Termination Without Cause or
Resignation For Good Reason.

 

(a)         The Company may terminate Executive’s employment hereunder at any
time without Cause (other than by reason of Disability) upon written notice to
Executive.  Executive may terminate his employment hereunder for Good Reason
upon written notice to the Company in accordance with the definition thereof.

 

(b)         If Executive’s employment is terminated pursuant to Section 5.1(a),
the Company shall have no further obligation to make or provide to Executive,
and Executive shall have no further right to receive or obtain from the Company,
any payments or benefits except:

 

(i)             the Company shall pay to Executive the Accrued Obligations;

 

(ii)          the Company shall pay to Executive an amount equal to six
(6) months of Executive’s Base Salary (as in effect immediately prior to the
date of termination), which amount shall increase to twelve (12) months of
Executive’s Base Salary (as in effect immediately prior to the date of
termination for any termination occurring after the date on which the Relocation
is complete) on the date that Executive provides the Company with a written
statement certifying that Executive has completed the Relocation, which shall be
payable, subject to Section 5.1(b) and Section 5.5, in equal installments in
accordance with the Company’s then-customary payroll practices for executives
(the “Severance Payments”); and

 

Executive shall be entitled to exercise outstanding options or other
equity-based awards granted by the Company to Executive in accordance with the
terms of the applicable incentive plan and award agreements.

 

4

--------------------------------------------------------------------------------


 

(c)          With the exception of the Accrued Obligations, the Company’s
payment of the amounts set forth in Section 5.1(b) shall be contingent upon
Executive executing the Release described in Section 7.12 below, which must be
executed by Executive and become effective (and non-revocable) within sixty (60)
days after the Termination Date.  Subject to Section 5.5 hereof, the payments
set forth in Section 5.1(b)(ii), if applicable, shall commence on the first
regular payroll date of the Company that occurs after the date that is sixty
(60) days after the Termination Date and the first installment of such payments
shall include the cumulative amount of payments that would have been paid to
Executive during the period of time between the Termination Date and the
commencement date had such payments commenced immediately following the
Termination Date.  With the exception of the Accrued Obligations, the Company
shall have no obligation to provide any of the payments set forth in Section 5.1
in the event that Executive breaches the provisions of Article 6 of this
Agreement.

 

Section 5.2.                                 Termination for Cause; Voluntary
Termination.

 

(a)         The Company may terminate Executive’s employment hereunder at any
time for Cause upon written notice to Executive.  Executive may voluntarily
terminate his employment hereunder at any time without Good Reason upon sixty
(60) days prior written notice to the Company.

 

(b)         If Executive’s employment terminates pursuant to Section 5.2(a), the
Company shall pay to Executive the Accrued Obligations; provided that in the
event such termination of Executive’s employment occurs on or before January 31,
2016, Executive shall be required to immediately remit and repay to the Company
an amount equal to one hundred percent (100%) of the Sign-On Bonus and the
Relocation Payment without any reduction for employment, income or other taxes
initially withheld on such amounts when paid to Executive; provided further that
the Company may, in its sole discretion and subject to applicable law, deduct
such amount from the Accrued Obligations in satisfaction of Executive’s
obligation to remit an amount equal to the Sign-On Bonus and the Relocation
Payment in the event such termination of Executive’s employment pursuant to
Section 5.2(a) occurs on or before January 31, 2016 (and any remaining balance
shall be immediately repaid to the Company by Executive).

 

Section 5.3.                                 Termination Resulting from Death or
Disability.

 

(a)         As the result of any Disability suffered by Executive, the Company
may, upon five (5) days prior notice to Executive, terminate Executive’s
employment under this Agreement.  Executive’s employment shall automatically
terminate upon his death.

 

(b)         If Executive’s employment is terminated pursuant to Section 5.3(a),
Executive or Executive’s estate, as the case may be, shall be entitled to
receive, and the Company’s sole obligation under this Agreement or otherwise
shall be to pay or provide to Executive or Executive’s estate, as the case may
be, the Accrued Obligations.

 

Section 5.4.                                 Removal from any Boards and
Position.  If Executive’s employment is terminated for any reason under this
Agreement, he shall be deemed (without further action, deed or notice) to resign
(i) if a member, from the board of directors of any subsidiary of the Company or
any other board to which he has been appointed or nominated by or on behalf of
the Company

 

5

--------------------------------------------------------------------------------


 

and (ii) from all other positions with the Company or any subsidiary of the
Company, including, but not limited to, as an officer of the Company and any of
its subsidiaries.

 

Section 5.5.                                 409A Compliance.  All payments
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  To the extent that any provision in this Agreement is ambiguous
as to its compliance with Section 409A, or to the extent any provision in this
Agreement must be modified to comply with Section 409A, such provision shall be
read, or shall be modified, as the case may be, in such a manner so that no
payment due to Executive shall be subject to an “additional tax” within the
meaning of Section 409A(a)(1)(B).  If necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Code concerning payments to “specified
employees,” any payment on account of Executive’s separation from service that
would otherwise be due hereunder within six (6) months after such separation
shall be delayed until the first business day of the seventh month following the
Termination Date and the first such payment shall include the cumulative amount
of any payments (without interest) that would have been paid prior to such date
if not for such restriction.  Each payment in a series of payments hereunder
shall be deemed to be a separate payment for purposes of Section 409A. To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year.  In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on Executive by Section 409A or damages for failing to comply with
Section 409A.

 

ARTICLE 6
NON-COMPETITION, CONFIDENTIALITY AND
 NON-SOLICITATION COVENANTS

 

Section 6.1.                                 Non-Competition,
Confidentiality, etc.

 

(a)         Executive acknowledges that Executive’s employment hereunder will
provide Executive with access on a continual basis to confidential and
proprietary information concerning the Business, the Company and its Affiliates,
which is not readily available to the public and that the Company would not
enter into this Agreement but for the covenants (the “Restrictive Covenants”)
contained in this Article 6 and the Company’s Assignment of Inventions,
Non-Disclosure and Non-Solicitation Agreement, attached hereto as Exhibit B
(“Non-Disclosure Agreement”), which shall be executed on the Effective Date by
Executive.

 

(b)         To the extent permitted by applicable law, in consideration for the
salary and other payments to be provided to Executive pursuant to this
Agreement, during the Term and for a period of twelve (12) months thereafter
(the Term and such twelve (12) month period, the “Restricted Period”), Executive
agrees not to directly or indirectly, whether as an officer, employee, agent,
partner, owner, lender, investor, consultant or otherwise, anywhere in the
world: (i) compete with the Business or engage in the Business for his own
account or for the account of any other person or entity, or (ii) engage in any
other activity conducted or proposed to be conducted by the Company at the time
of such termination, provided, however, that

 

6

--------------------------------------------------------------------------------


 

Executive may own, directly or indirectly, solely as a passive investment,
securities of any entity which are traded on any national securities exchange,
if Executive is not a controlling person of, or a member of a group which
controls, such entity, and in any event, does not, directly or indirectly,
beneficially own two percent (2%) or more of any class of securities of such
publicly traded entity.

 

(c)          The Restricted Period shall be extended for an amount of time equal
to the time period during which Executive was in violation of any provision of
this Article 6 and shall continue through any action, suit or proceedings
arising out of or relating to this Article 6.

 

(d)         This Article 6 and the Non-Disclosure Agreement shall survive any
termination or expiration of this Agreement or the Term.

 

Section 6.2.                                 Reasonableness; Injunction. 
Executive acknowledges and agrees that (i) Executive has had an opportunity to
seek advice of counsel in connection with this Agreement and the Non-Disclosure
Agreement, (ii) the Restrictive Covenants are reasonable in scope and in all
other respects, (iii) any violation of the Restrictive Covenants will result in
irreparable injury to the Company, (iv) money damages would be an inadequate
remedy at law for the Company in the event of a breach of any of the Restrictive
Covenants by Executive, (v) specific performance in the form of injunctive
relief would be an adequate remedy for the Company, and (vi) the Restrictive
Covenants shall be deemed a series of independent covenants in each jurisdiction
in which they apply, and the invalidity or impairment of any Restrictive
Covenant in any one such jurisdiction shall not affect the enforceability of the
Restrictive Covenants in each and every other jurisdiction.  If Executive
breaches or threatens to breach a Restrictive Covenant, the Company shall be
entitled, in addition to all other remedies, to an injunction restraining any
such breach, without any bond or other security being required and without the
necessity of showing actual damages.  In addition, the Company shall be entitled
to recover all reasonable attorneys’ fees and expenses incurred in connection
with enforcing its rights under this Agreement and the Non-Disclosure
Agreement.  Executive further agrees that a copy of a summons and complaint
seeking the entry of an order to enforce its rights hereunder may be served upon
Executive by certified mail, return receipt requested, at the address set forth
in Section 7.5 below or at any other address which Executive shall designate in
accordance with Section 7.5.

 

Section 6.3.                                 Nondisparagement.  Executive agrees
that he will not at any time (whether during or after the Term) publish or
communicate to any person or entity any Disparaging (as defined below) remarks,
comments or statements concerning the Company and its subsidiaries, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns (the
“Protected Parties”).

 

ARTICLE 7
GENERAL PROVISIONS

 

Section 7.1.                                 Expenses.  Each of the Company and
Executive shall bear its own costs, fees and expenses in connection with the
negotiation, preparation and execution of this Agreement.  Notwithstanding the
foregoing to the contrary, the prevailing party in any dispute under this
Agreement shall be entitled to recover from the losing party all fees, expenses
and

 

7

--------------------------------------------------------------------------------


 

costs (including without limitation, attorneys fees and expenses) incurred by
the prevailing party in connection with such dispute.

 

Section 7.2.                                 Key-Man Insurance.  Upon the
Company’s request, Executive shall cooperate (including, without limitation,
taking any required physical examinations) in all respects in obtaining a
key-man life insurance policy on the life of Executive in which the Company is
named as the beneficiary.

 

Section 7.3.                                 Entire Agreement.  This Agreement
when executed, contains a complete statement of all of the terms of the
arrangements between Executive and the Company with respect to Executive’s
employment by the Company and supersedes any and all other agreements and
understandings, whether oral or in writing, between the parties hereto with
respect to the subject matter hereof.  Each party acknowledges that no
representations, inducements, promises or agreements, whether oral or in
writing, have been made by any party, or on behalf of any party, which are not
embodied herein.  No agreement, promise or statement not contained in this
Agreement shall be valid and binding, unless agreed to in writing and signed by
the parties sought to be bound thereby.

 

Section 7.4.                                 No Other Contracts.  Executive
represents and warrants to the Company that neither the execution and delivery
of this Agreement by Executive nor the performance by Executive of Executive’s
obligations hereunder, shall constitute a default under or a breach of the terms
of any other agreement, contract or other arrangement, whether written or oral,
to which Executive is a party or by which Executive is bound, nor shall the
execution and delivery of this Agreement by Executive nor the performance by
Executive of his duties and obligations hereunder give rise to any claim or
charge against either Executive, the Company or any Affiliate, based upon any
other contract or other arrangement, whether written or oral, to which Executive
is a party or by which Executive is bound.  Executive further represents and
warrants to the Company that he is not a party to or subject to any restrictive
covenants, legal restrictions or other agreement, contract or arrangement,
whether written or oral, in favor of any entity or person which would in any way
preclude, inhibit, impair or limit Executive’s ability to perform his
obligations under this Agreement, including, but not limited to, non-competition
agreements, non-solicitation agreements or confidentiality agreements. 
Executive shall defend, indemnify and hold the Company harmless from and against
all claims, actions, losses, liabilities, damages, costs and expenses (including
reasonable attorney’s fees and amounts paid in settlement in good faith) arising
from or relating to any breach of the representations and warranties made by
Executive in this Section 7.4.

 

Section 7.5.                                 Notices.  Any notice or other
communication required or permitted hereunder shall be in writing and shall be
delivered personally, faxed, or sent by nationally recognized overnight courier
service (with next business day delivery requested).  Any such notice or
communication shall be deemed given and effective, in the case of personal
delivery, upon receipt by the other party, in the case of faxed notice, upon
written receipt of transmission of the fax, in the case of a courier service,
upon the next business day, after dispatch of the notice or communication.  Any
such notice or communication shall be addressed as follows:

 

8

--------------------------------------------------------------------------------


 

If to the Company, to:

 

 

Diligent Corporation

 

1385 Broadway, 19th Floor

 

New York, New York 10018

 

Attn: Corporate Secretary

 

 

If to Executive, to:

 

 

Michael Stanton

 

[                   ]

 

[                   ]

 

Any person named above may designate another address or fax number by giving
notice in accordance with this Section to the other persons named above.

 

Section 7.6.                                 Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York, without regard to principles of conflicts of law.

 

Section 7.7.                                 Waiver.  Either party may waive
compliance by the other party with any provision of this Agreement.  The failure
of a party to insist on strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  No waiver of any provision shall be construed as a waiver of
any other provision.  Any waiver must be in writing.

 

Section 7.8.                                 Severability.  If any one or more
of the terms, provisions, covenants and restrictions of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute for such invalid and unenforceable provision in light of the tenor of
this Agreement, and, upon so agreeing, shall incorporate such substitute
provision in this Agreement.  In addition, if any one or more of the provisions
contained in this Agreement shall for any reason be determined by a court of
competent jurisdiction to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed, by limiting or reducing it,
so as to be enforceable to the extent compatible with then applicable law.

 

Section 7.9.                                 Counterparts.  This Agreement may
be executed in any number of counterparts and each such duplicate counterpart
shall constitute an original, any one of which may be introduced in evidence or
used for any other purpose without the production of its duplicate counterpart. 
Moreover, notwithstanding that any of the parties did not execute the same
counterpart, each counterpart shall be deemed for all purposes to be an
original, and all such counterparts shall constitute one and the same
instrument, binding on all of the parties hereto.

 

9

--------------------------------------------------------------------------------


 

Section 7.10.                          Advice of Counsel.  Both parties hereto
acknowledge that they have had the opportunity to seek and obtain the advice of
counsel before entering into this Agreement and have done so to the extent
desired, and have fully read the Agreement and understand the meaning and import
of all the terms hereof.

 

Section 7.11.                          Assignment.  This Agreement shall inure
to the benefit of the Company and its successors and assigns and shall be
binding upon the Company and its successors and assigns.  This Agreement is
personal to Executive, and Executive shall not assign or delegate his rights or
duties under this Agreement, and any such assignment or delegation shall be null
and void.

 

Section 7.12.                          Release.  Notwithstanding anything to the
contrary in this Agreement, with the exception of the Accrued Obligations,
Executive shall not be entitled to receive any post-employment compensation
pursuant to Section 5.1(b) hereof, unless prior to the receipt of such
compensation, Executive executes and delivers to the Company a release, in form
and substance satisfactory to the Company under which Executive releases and
discharges the Company and its subsidiaries and Affiliates and each of their
respective officers, directors, shareholders, partners, managers, agents,
employees and other related parties, from any claims and causes of action of any
kind, including, but not limited to, claims and causes of actions arising out of
Executive’s employment or termination of employment, but excluding claims and
causes of action arising solely out of the obligations of the Company to make
payments or provide benefits to Executive after the termination of such
employment pursuant to the express provisions of the Agreement.

 

Section 7.13.                          Agreement to Take Actions.  Each party to
this Agreement shall execute and deliver such documents, certificates,
agreements and other instruments, and shall take all other actions, as may be
reasonably necessary or desirable in order to perform his or its obligations
under this Agreement.

 

Section 7.14.                          No Attachment.  Except as required by
law, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment, encumbrance, charge,
pledge, or hypothecation or to execution, attachment, levy or similar process or
assignment by operation of law, and any attempt, voluntary or involuntary, to
effect any such action shall be null, void and of no effect; provided, however,
that nothing in this Section 7.14 shall preclude the assumption of such rights
by executors, administrators or other legal representatives of Executive or
Executive’s estate and their assigning any rights hereunder to the person or
persons entitled thereto.

 

Section 7.15.                          Tax Withholding.  The Company or other
payor is authorized to withhold from any benefit provided or payment due
hereunder, the amount of withholding taxes due any federal, state or local
authority in respect of such benefit or payment and to take such other action as
may be necessary in the opinion of the Board to satisfy all obligations for the
payment of such withholding taxes.

 

10

--------------------------------------------------------------------------------


 

Section 7.16.                          Limitation on Parachute Payments.

 

(a)  In the event that the payments or other benefits provided for in this
Agreement or otherwise payable to Executive (i) constitute “parachute payments”
within the meaning of Section 280G(b)(2) of the Code, and (ii) would be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
Executive’s benefits under this Agreement shall be either (x) delivered in full,
or (y) delivered to such lesser extent which would result in no portion of such
benefits being subject to the Excise Tax, whichever of the foregoing amounts,
taking into account the applicable federal, state and local income taxes and the
Excise Tax, results in the receipt by Executive on an after-tax basis, of the
greatest amount of benefits, notwithstanding that all or some portion of such
benefits may be taxable under Section 4999 of the Code. If a reduction in
payments or benefits constituting “parachute payments” is necessary pursuant to
the foregoing provision, reduction shall occur in the following order: reduction
of cash payments; reduction of employee benefits, and cancellation of
accelerated vesting of stock-based compensation and awards. If acceleration of
vesting of stock-based compensation and awards is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards.

 

(b)  Unless the Company and Executive otherwise agree in writing, any
determination required under this Section 7.16 shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company
(absent manifest error) for all purposes and may be relied upon by the Company.
For purposes of making the calculations required by this Section 7.16, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Employee
shall provide to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 7.16. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 7.16.

 

Section 7.17.                          Definitions.  The following definitions
apply to this Agreement:

 

(a)                       “Accrued Obligations” means (i) Executive’s accrued
but unpaid Base Salary through the final date of Executive’s employment by the
Company (the “Termination Date”), payable in accordance with the Company’s
standard payroll practices, (ii) Executive’s accrued but unused accrued vacation
(in accordance with the Company’s policies), (iii) expenses reimbursable under
Section 4.2 incurred on or prior to the Termination Date but not yet reimbursed
and (iv) any accrued and unpaid amounts due and owing under any Company health
plan in which Executive participates, in accordance with the terms of such
plan(s).

 

(b)                       “Affiliate” means, with respect to a specified entity,
any individual or entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
specified entity.

 

(c)                        “Business” means the business of manufacturing,
providing or marketing (i) software for digital board books or board
portals—whether delivered via the Application Service Provider model or as
installed software—to desktop PCs, laptops, PDAs, mobile phones and computing
devices (or other form of computing or electronic device), (ii) enterprise
collaboration software, products and services of the Company currently under
development or developed

 

11

--------------------------------------------------------------------------------


 

during the Term and (iii) and any additional businesses presently or hereafter
conducted by the Company and its Affiliates during the period of time in which
Executive is employed by the Company or any of its Affiliates.

 

(d)                       “Cause” means: (i) Executive commits a material act of
dishonesty, deceit, or breach of fiduciary duty in the performance of
Executive’s duties as an employee of the Company; (ii) Executive neglects or
fails on a recurring basis and in a material respect, to perform Executive’s job
duties as defined in Section 2 hereof; (iii) Executive substantially violates
any written policy or reasonable expectation of the Company regarding employee
behavior or conduct that has been communicated to Executive by the Company or
such employee behavior or conduct is outside the remit of Executive’s job
description and Executive does not cure such breach within thirty (30) days
after written notice from the Company; (iv) Executive is convicted of, or pleads
nolo contendere, to (a) any felony, or any misdemeanor involving moral turpitude
or (b) any crime or offense involving dishonesty with respect to the Company or
(v) Executive materially breaches any provision of this Agreement and does not
cure such breach within thirty (30) days after written notice from the Company,
except that such cure period shall not apply to any breach by Executive of the
Restrictive Covenants.

 

(e)                        “Disability” means a determination by the Company in
accordance with applicable law that as a result of a physical or mental injury
or illness, Executive is unable to perform the essential functions of his job,
including with a reasonable accommodation, for a period of (i) ninety (90)
consecutive days; or (ii) one hundred eighty (180) days during any twelve (12)
month period.

 

(f)                         “Disparaging” refers to those remarks, comments or
statements that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged.

 

(g)                        “Good Reason” means the occurrence of any of the
following: (1) a material breach by the Company of the terms of this Agreement;
(2) a material reduction in Executive’s Base Salary or target Bonus without
Executive’s consent, which consent shall be determined in Executive’s
discretion; (3) a material diminution in Executive’s authority, duties or
responsibilities; or (4) a material change in the geographic location at which
Executive performs services for the Company without Executive’s consent, which
consent shall be determined in Executive’s discretion; provided, however, that
Executive must notify the Company within 90 days of the occurrence (or within 90
days of learning of the occurrence, whichever is later) of any of the foregoing
conditions that he considers it to be a “Good Reason” condition and provide the
Company with at least 30 days in which to cure the condition.  If Executive
fails to provide this notice and cure period prior to his resignation, or
resigns more than six months after the initial existence of the condition, his
resignation will not be deemed to be for “Good Reason.”

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY

 

 

 

DILIGENT CORPORATION

 

 

 

 

 

By:

/s/ Brian Stafford

 

Name: Brian Stafford

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Michael Stanton

 

Michael Stanton

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

Form of Award Agreement (RSU Award)

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (the “RSU Agreement”) is entered into
on the date set forth in Exhibit A (the “Grant Date”) by and between DILIGENT
CORPORATION, a Delaware corporation (the “Company”), and MICHAEL STANTON (the
“Awardee”).

 

WHEREAS, the Company is entering into this RSU Agreement in order to effectuate
the Award set forth in the Employment Agreement dated September 8, 2015 between
the Company and the Awardee (the “Employment Agreement”) of a restricted share
unit award with respect to the Company’s common stock, par value $0.001 per
share (the “Common Stock”) pursuant to the Company’s 2013 Incentive Plan (the
“2013 Plan”) on the terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Award.  The Company hereby grants the
Awardee the number of Restricted Stock Units (each an “RSU,” and collectively
the “RSUs”) set forth in Exhibit A.  This Award is made pursuant to and is
subject to the terms of the 2013 Plan.  Capitalized terms used but not otherwise
defined in this RSU Agreement shall have the meanings as set forth in the 2013
Plan.

 

2.                                      Vesting.  The Award shall be subject to
the vesting conditions set forth in Exhibit A.   Each RSU shall automatically
convert into one share of Common Stock on the date that it becomes vested. 
Subject to the terms of this Agreement, the Awardee shall forfeit the RSUs to
the extent that the Awardee does not satisfy the applicable vesting requirements
set forth in Exhibit A.

 

3.                                      Transfer Restrictions.  Prior to the
vesting of any RSUs, the Awardee shall not be deemed to have any ownership or
shareholder rights (including, without limitation, voting rights and rights to
dividends or dividend equivalents) with respect to such unvested RSUs, nor may
the Awardee sell, assign, pledge or otherwise transfer (voluntarily or
involuntarily) unvested RSUs.

 

4.                                      Withholding Taxes.  The Company shall
have the right to withhold from amounts payable to the Awardee, as compensation
or otherwise, or alternatively, to require the Awardee to remit to the Company,
an amount sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, if so requested by the Awardee,
the Company shall, upon conversion of RSUs, provide for such withholding by
withholding Common Stock that otherwise would be issued to the Awardee having a
Fair Market Value on the date of such conversion that is equal to the amount
necessary to satisfy the minimum statutory withholding amount.

 

1

--------------------------------------------------------------------------------


 

5.                                      Awardee Representations.  The Awardee
understands that the Awardee (and, subject to Section 4 above, not the Company)
shall be responsible for the Awardee’s own tax liability arising as a result of
the transactions contemplated by this RSU Agreement.

 

6.                                      Employment.  Neither this RSU Agreement
nor any action taken hereunder shall be construed as giving the Awardee any
right of continuing employment by the Company.

 

7.                                      Notices.  Notices or communications to
be made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

8.                                      Governing Law.  This RSU Agreement shall
be construed under the laws of the State of New York, without regard to conflict
of laws principles.

 

9.                                      Entire Agreement.  This RSU Agreement,
together with the Employment Agreement, constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings relating to the subject matter of this RSU
Agreement.  Notwithstanding the foregoing, this RSU Agreement and the Award made
hereby shall be subject to the terms of the 2013 Plan.

 

10.                               Binding Effect.  This RSU Agreement shall be
binding upon and inure to the benefit of the Company and the Awardee and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives.  This RSU Agreement is personal to the Awardee and may not be
assigned by the Awardee without the prior consent of the Company.  Any attempted
assignment in violation of this Section shall be null and void.

 

11.                               Amendment.  This RSU Agreement may be amended
or modified only by a written instrument executed by both the Company and the
Awardee.

 

12.                               Section 409A.  This RSU Agreement is intended
to comply with the requirements of Section 409A of the Code and regulations
promulgated thereunder (“Section 409A”).  To the extent that any provision in
this RSU Agreement is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that no payments due under this RSU
Agreement shall be subject to an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code.  For purposes of Section 409A, each payment
made under this RSU Agreement shall be treated as a separate payment.  In no
event may the Awardee, directly or indirectly, designate the calendar year of
payment.  Notwithstanding anything contained herein to the contrary, the Awardee
shall not be considered to have terminated employment with the Company for
purposes of Section 3 hereof unless he would be considered to have incurred a
“termination of employment” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).  In no event shall the Committee, the Board, or
the Company (or their respective employees, officers or directors) have any
liability to the Awardee (or any other person) due to the failure of an Award to
satisfy the requirements of Section 409A.  Although the parties endeavor to have
this RSU Agreement comply with the requirements of Section 409A, there is no
guarantee that the Awardee will not be subjected to the payment of any tax or
interest under Section 409A, and the Awardee shall not have any right to
indemnification with respect thereto.

 

2

--------------------------------------------------------------------------------


 

13.                               Counterparts.  This RSU Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this RSU Agreement or
caused their duly authorized officer to execute this RSU Agreement on the date
first written above.

 

 

DILIGENT CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Brian Stafford

 

 

Title: Chief Executive Officer

 

 

 

AWARDEE

 

 

 

 

 

 

 

Name: Michael Stanton

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a).                              Awardee’s Name:  Michael Stanton

 

(b).                              Grant Date:  September 8, 2015

 

(c).                               Number of RSUs Granted:  120,000

 

(d).                              Vesting Dates:  The RSUs shall vest as
follows:

 

(i)  Twenty-five percent (25%) of the RSUs shall become vested on each
anniversary of the Effective Date, as defined in the Employment Agreement, dated
as of September 8, 2015 between the Company and the Awardee, provided that the
Awardee is in the employ of the Company on such anniversary of the Effective
Date.

 

(ii)  Notwithstanding the foregoing, in the event the Company consummates a
Change in Control (as defined in the Plan), and Awardee’s employment is
terminated without Cause (as defined in the Employment Agreement) or the Awardee
resigns for Good Reason (as defined in the Employment Agreement) upon or within
six (6) months following the date of such Change in Control, the RSUs, to the
extent not fully vested by the date on which such termination of employment
occurs, will become vested upon such termination of employment.

 

 

 

(Initials)

 

Michael Stanton

 

 

 

 

 

 

(Initials)

 

Company Signatory

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A-2

Form of Award Agreement (Option Award)

 

STOCK OPTION AWARD AGREEMENT

 

THIS STOCK OPTION AWARD AGREEMENT (the “Option Award Agreement”) is entered into
on the date set forth on Exhibit A (the “Grant Date”) by and between DILIGENT
CORPORATION, a Delaware corporation (the “Company”), and MICHAEL STANTON (the
“Awardee”).

 

WHEREAS, the Company is entering into this Option Award Agreement in order to
effectuate the Award set forth in the Employment Agreement dated September 8,
2015 between the Company and the Awardee (the “Employment Agreement”) of
incentive stock options (the “Option”) with respect to the Company’s common
stock, par value $0.001 per share (the “Common Stock”) pursuant to the Company’s
2013 Incentive Plan (the “2013 Plan”) on the terms and conditions provided
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Award.  Subject to the terms and
conditions of this Option Award Agreement, the Company hereby grants to the
Awardee an Option to purchase the number of Shares set forth in Exhibit A on the
terms and conditions set forth in Exhibit A.  This award is made pursuant to and
is subject to the terms of the 2013 Plan.  Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings as set forth in the
2013 Plan.  To the extent designated as an incentive stock option (“ISO”), this
Option is intended to qualify as an incentive stock option under Section 422 of
the Code.  However, notwithstanding such designation, if the Awardee becomes
eligible in any given year to exercise ISOs for Shares having a Fair Market
Value in excess of $100,000, those Options representing the excess shall be
treated as non-qualified stock options (“NSOs”).  In the previous sentence,
“ISOs” include ISOs granted under any plan of the Company or any parent or any
subsidiary.  For the purpose of deciding which Options apply to Shares that
“exceed” the $100,000 limit, ISOs shall be taken into account in the same order
as granted.  The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.  The Awardee hereby
acknowledges that there is no assurance that the Option will, in fact, be
treated as an incentive stock option under Section 422 of the Code.

 

2.                                    Conditions of Exercise.  This Option may
not be exercised unless all of the following conditions are met:

 

(a)                                 Counsel for the Company must be satisfied at
the time of exercise that the issuance of Shares upon exercise of this Option
will be in compliance with the Securities Act of 1933, as amended, and all other
applicable federal and state laws.

 

(b)                                 The Awardee must give the Company written
notice of exercise specifying

 

1

--------------------------------------------------------------------------------


 

the number of Shares with respect to which this Option is being exercised, and
at the time of exercise pay the full purchase price for the Shares being
acquired (i) in cash or check acceptable to the Company, (ii) by surrender of
Shares that otherwise would have been delivered to the Awardee upon exercise of
the Option, up to the largest whole number of Shares having an aggregate Fair
Market Value that does not exceed the aggregate exercise price (plus tax
withholdings, if applicable) and any remaining balance of the
aggregate exercise price (and/or applicable tax withholdings) not satisfied by
such reduction in the number of whole Shares to be issued shall be paid by the
Awardee in cash or other form of payment permitted under this Option, or
(iii) by such other manner as the Committee may authorize.

 

(c)                                  The Awardee must at all times during the
period beginning with the Grant Date and ending on the date of such exercise
have been an employee or a member of the board of directors of the Company (or
of a corporation or a parent or subsidiary of a corporation assuming this Option
by reason of a corporate merger, consolidation, acquisition of property or
stock, separation, reorganization or liquidation in a transaction to which
Section 424(a) of the Code applies), provided, however, that:

 

(i)                               if the Awardee ceases to be an employee of the
Company due to termination of employment by the Company without Cause (as
defined in the Employment Agreement) or the Awardee’s resignation from
employment with the Company with or without Good Reason (as defined in the
Employment Agreement), this Option will remain in full force and effect and may
be exercised, to the extent exercisable on the date of termination, until the
earlier of (x) ninety (90) days from the date of the Awardee’s termination of
employment or (y) the expiration of this Option, and

 

(ii)                            if the Awardee ceases to be an employee of the
Company due to death or Disability (as defined in the Employment Agreement),
this Option will remain in full force and effect and may be exercised, to the
extent exercisable on the date of termination, until the earlier of (x) one
(1) year from the date of the Awardee’s termination of employment or (y) the
expiration of this Option.

 

For avoidance of doubt, it the Awardee ceases to be an employee of the Company
due to termination of employment by the Company for Cause, this Option shall
immediately terminate on the date of such termination and shall not be
exercisable for any period following such date.

 

(d)                                 The Company shall have the right to withhold
from amounts payable to the Awardee, as compensation or otherwise, or
alternatively, to require the Awardee to remit to the Company, an amount
sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, if so requested by the Awardee,
the Company shall provide for such withholding by withholding Common Stock that
otherwise would be issued to the Awardee upon exercise of the Option having a
Fair Market Value equal to the amount necessary to satisfy the minimum statutory
withholding amount.

 

--------------------------------------------------------------------------------


 

(e)                                  The Shares covered by this Option have been
listed (subject only to official notice of issuance) on any national securities
exchange on which the Common Stock is then listed.

 

3.                                      Restrictions on Transfer and Exercise.

 

(a)                                 Except as provided in this Section 3, this
Option, and rights under this Option, may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Awardee and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company.

 

(b)                                 This Option shall be exercisable only by the
Awardee (or, in the case of Awardee’s Disability, by Awardee’s personal
representative) during the Awardee’s lifetime, or by the person to whom the
Awardee’s rights shall pass by will or the laws of descent and distribution. 
Notwithstanding anything in the 2013 Plan to the contrary, an award of NSOs
shall be transferable pursuant to a domestic relations order.

 

(c)                                  If at the time of the Awardee’s death this
Option has not been fully exercised, the Awardee’s estate or any person who
acquires the right to exercise this Option by bequest or inheritance or by
reason of the Awardee’s death may, at any time within one year after the date of
the Awardee’s death, exercise this Option with respect to up to the entire
remaining number of Shares subject to this Option.  It shall be a condition to
the exercise of this Option after the Awardee’s death that the Company shall
have been furnished evidence satisfactory to it of the right of the person
exercising this Option to do so and that all estate, transfer, inheritance or
death taxes payable with respect to this Option or the Shares to which it
relates have been paid or otherwise provided for to the satisfaction of the
Company.

 

4.                                      Awardee Representations.  The Awardee
understands that the Awardee (and, subject to Section 2(d) above, not the
Company) shall be responsible for the Awardee’s own tax liability arising as a
result of the transactions contemplated by this Agreement.

 

5.                                      No Right to Continued Employment.  By
accepting this Option Award Agreement, the Awardee acknowledges and agrees that
neither the grant of this Option nor any of the terms herein (including the
exercise schedule) constitute an express or implied promise of continued
employment or service for the exercise period or for any other period, and shall
not interfere with the Awardee’s right or the right of the Company to terminate
the employment or service relationship at any time, with or without cause,
subject to the terms of any written employment agreement that the Awardee may
have entered into with the Company.

 

6.                                      Notices.  Notices or communications to
be made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

--------------------------------------------------------------------------------


 

7.                                      Governing Law.  This Option Award
Agreement shall be construed under the laws of the State of New York, without
regard to conflict of laws principles.

 

8.                                      Entire Agreement.  This Option Award
Agreement, together with the Employment Agreement, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings relating to the subject
matter of this Option Award Agreement.  Notwithstanding the foregoing, this
Option Award Agreement and the Award made hereby shall be subject to the terms
of the 2013 Plan.

 

9.                                      Section 409A.  This Option Award
Agreement is intended to comply with the requirements of Section 409A of the
Code and regulations promulgated thereunder (“Section 409A”).  To the extent
that any provision in this Option Award Agreement is ambiguous as to its
compliance with Section 409A, the provision shall be read in such a manner so
that no payments due under this Agreement shall be subject to an “additional
tax” as defined in Section 409A(a)(1)(B) of the Code.  In no event shall the
Committee, the Board, or the Company (or their respective employees, officers or
directors) have any liability to the Awardee (or any other person) due to the
failure of an award to satisfy the requirements of Section 409A.  Although the
parties endeavor to have this Option Award Agreement comply with the
requirements of Section 409A, there is no guarantee that the Awardee will not be
subjected to the payment of any tax or interest under Section 409A, and the
Awardee shall not have any right to indemnification with respect thereto.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

DILIGENT CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Brian Stafford

 

 

Title: Chief Executive Officer

 

 

 

AWARDEE

 

 

 

 

 

 

 

Name: Michael Stanton

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a).                              Awardee’s Name:  Michael Stanton

 

(b).                              Grant Date:  September 8, 2015

 

(c)                                  Number of Shares Covered By This Option:
240,000

 

(d)                                 Exercise Price: $3.10 USD

 

(e)                                  Expiration Date: September 8, 2025

 

(f)                                   Exercise Schedule:  The Shares shall vest
as follows:

 

(i)  One-fourth of the Shares covered by this Option shall become vested on each
anniversary of the Effective Date (as defined in the Employment Agreement),
provided that the Awardee is in the employ of the Company as an executive
officer on such anniversary of the Effective Date.

 

(ii)  Notwithstanding the foregoing, in the event the Company consummates a
Change in Control (as defined in the Plan), and Awardee’s employment is
terminated without Cause (as defined in the Employment Agreement) or the Awardee
resigns for Good Reason (as defined in the Employment Agreement) upon or within
six (6) months following the date of such Change in Control, the Shares covered
by this Option, to the extent not fully vested by the date on which such
termination of employment occurs, will become vested upon such termination of
employment.

 

 

 

(Initials)

 

Michael Stanton

 

 

 

 

 

 

(Initials)

 

Company Signatory

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A-3

Form of Award Agreement (Performance Share Unit Award)

 

PERFORMANCE SHARE UNIT AWARD AGREEMENT

 

THIS PERFORMANCE SHARE UNIT AWARD AGREEMENT (the “Performance Share Unit Award
Agreement”) is entered into on the date set forth in Exhibit A (the “Grant
Date”) by and between DILIGENT CORPORATION, a Delaware corporation (the
“Company”), and MICHAEL STANTON (the “Awardee”).

 

WHEREAS, the Company is entering into this Performance Share Unit Award
Agreement in order to effectuate the Award set forth in the Employment Agreement
dated September 8, 2015 between the Company and the Awardee (the “Employment
Agreement”) of Restricted Share Units with respect to the Company’s common
stock, par value $0.001 per share (the “Common Stock”) pursuant to the Company’s
2013 Incentive Plan (the “2013 Plan”) on the terms and conditions provided
herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Award.  Subject to Section 2 hereof, in
the event that the Committee has certified that one or more performance targets
set forth in Exhibit A (each, a “Performance Hurdle”) has been achieved (the
date of such determination, the “Determination Date”), the Company shall issue
and deliver to the Awardee 60,000 shares of Common Stock in respect of each such
Performance Hurdle, for a total of 240,000 shares of Common Stock if all
Performance Hurdles are achieved (the “Performance Shares”); provided that,
subject to Section 2 hereof, the Awardee is in the employ of the Company on such
Determination Date.  This Award is made pursuant to and is subject to the terms
of the 2013 Plan.  Capitalized terms used but not otherwise defined in this
Performance Share Unit Award Agreement shall have the meanings as set forth in
the 2013 Plan.

 

2.                                      Acceleration Upon Change in Control.  In
the event that the Company consummates a Change in Control (as defined in the
Plan) during the Performance Period, and Awardee’s employment is terminated
without Cause (as defined in the Employment Agreement) or the Awardee resigns
for Good Reason (as defined in the Employment Agreement) upon or within six
(6) months following the date of such Change in Control (as defined in Exhibit A
hereto), the Awardee shall be entitled to the number of Performance Shares
eligible to be earned under this Performance Share Unit Award Agreement, less
any Performance Shares previously delivered.  The Company shall issue and
deliver the applicable Performance Shares immediately prior to such Change in
Control.  Notwithstanding anything contained herein to the contrary, delivery of
Performance Shares to a “specified employee” as defined in
Section 409A(a)(2)(B) of the Code shall be deferred until the first business day
of the seventh month following such employee’s separation from service with the
Company if earlier delivery would cause a violation of Section 409A of the Code.

 

3.                                      Transfer Restrictions.  Prior to the
vesting of any Performance Share Units, the Awardee shall not be deemed to have
any ownership or shareholder rights (including, without

 

1

--------------------------------------------------------------------------------


 

limitation, voting rights and rights to dividends or dividend equivalents) with
respect to such unvested Performance Share Units, nor may the Awardee sell,
assign, pledge or otherwise transfer (voluntarily or involuntarily) unvested
Performance Share Units.

 

5.                                      Withholding Taxes.  The Company shall
have the right to withhold from amounts payable to the Awardee, as compensation
or otherwise, or alternatively, to require the Awardee to remit to the Company,
an amount sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, if so requested by the Awardee,
the Company shall, upon conversion of Performance Share Units, provide for such
withholding by withholding Common Stock that otherwise would be issued to the
Awardee having a Fair Market Value on the date of such conversion that is equal
to the amount necessary to satisfy the minimum statutory withholding amount.

 

6.                                      Awardee Representations.  The Awardee
understands that the Awardee (and, subject to Section 5 above, not the Company)
shall be responsible for the Awardee’s own tax liability arising as a result of
the transactions contemplated by this Performance Share Unit Award Agreement.

 

7.                                      Employment.  Neither this Performance
Share Unit Award Agreement nor any action taken hereunder shall be construed as
giving the Awardee any right of continuing employment by the Company.

 

8.                                      Notices.  Notices or communications to
be made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

9.                                      Governing Law.  This Performance Share
Unit Award Agreement shall be construed under the laws of the State of New York,
without regard to conflict of laws principles.

 

10.                               Entire Agreement.  This Performance Share Unit
Award Agreement, together with the Employment Agreement, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings relating to the subject
matter of this Performance Share Unit Award Agreement.  Notwithstanding the
foregoing, this Performance Share Unit Award Agreement and the Award made hereby
shall be subject to the terms of the 2013 Plan.

 

11.                               Binding Effect.  This Performance Share Unit
Award Agreement shall be binding upon and inure to the benefit of the Company
and the Awardee and their respective permitted successors, assigns, heirs,
beneficiaries and representatives.  This Performance Share Unit Award Agreement
is personal to the Awardee and may not be assigned by the Awardee without the
prior consent of the Company.  Any attempted assignment in violation of this
Section shall be null and void.

 

12.                               Amendment.  This Performance Share Unit Award
Agreement may be amended or modified only by a written instrument executed by
both the Company and the Awardee.

 

2

--------------------------------------------------------------------------------


 

13.                               Section 409A.  This Performance Share Unit
Award Agreement and the Performance Shares covered hereby are intended to comply
with the requirements of the short-term deferral exception under Section 409A of
the Code and regulations promulgated thereunder (“Section 409A”).  To the extent
that any provision in this Performance Share Unit Award Agreement is ambiguous
as to its compliance with the short-term deferral exception or any other
provision of Section 409A, the provision shall be read in such a manner so that
no payments due under this Performance Share Unit Award Agreement shall be
subject to an “additional tax” as defined in Section 409A(a)(1)(B) of the Code. 
For purposes of Section 409A, each payment made under this Performance Share
Unit Award Agreement shall be treated as a separate payment.  Notwithstanding
anything contained herein to the contrary, the Awardee shall not be considered
to have terminated employment with the Company for purposes of Section 2 hereof
unless he would be considered to have incurred a “termination of employment”
from the Company within the meaning of Treasury Regulation §1.409A-1(h)(1)(ii). 
In no event shall the Committee, the Board, or the Company (or their respective
employees, officers or directors) have any liability to the Awardee (or any
other person) due to the failure of an Award to satisfy the requirements of
Section 409A.  Although the parties endeavor to have this Performance Share Unit
Award Agreement comply with the requirements of Section 409A, there is no
guarantee that the Awardee will not be subjected to the payment of any tax or
interest under Section 409A, and the Awardee shall not have any right to
indemnification with respect thereto.

 

14.                               Section 162(m): Promptly following the filing
of the Company’s Quarterly Report on Form 10-Q, or, in the case of the Company’s
fourth fiscal quarter, following the filing of the Company’s Annual Report on
Form 10-K, in each case covering fiscal periods ending prior to the sixth
anniversary of the Grant Date, the Committee will review and certify in writing
whether one or more Performance Hurdles have been achieved.  All payments under
this Performance Share Unit Award Agreement are intended to constitute
“qualified performance-based compensation” within the meaning of
Section 162(m) of the Code.  This Award shall be construed and administered in a
manner consistent with such intent.

 

15.                               Counterparts.  This Performance Share Unit
Award Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Performance Share Unit
Award Agreement or caused their duly authorized officer to execute this
Performance Share Unit Award Agreement on the date first written above.

 

 

DILIGENT CORPORATION

 

 

 

 

 

By:

 

 

 

Name: Brian Stafford

 

 

Title: Chief Executive Officer

 

 

 

AWARDEE

 

 

 

 

 

 

 

Name: Michael Stanton

 

4

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a).                              Awardee’s Name:  Michael Stanton

 

(b).                              Grant Date: September 8, 2015

 

(c).                               Total Performance Shares available to be
earned:  240,000

 

(d).                              Performance Hurdles:  Each of the Performance
Hurdles described below may be achieved only once, but multiple Performance
Hurdles may be achieved concurrently (for example, if LTM Revenue (as defined
below) is $150 million, and was no more than $100 million in prior measurement
periods, the first two Performance Hurdles would be achieved concurrently):

 

1.              Revenue of the Company for the last twelve completed months
prior to the end of its most recently completed fiscal quarter, calculated in
accordance with GAAP (“LTM Revenue”), as reflected in its financial statements
filed with the Securities and Exchange Commission (“SEC Financials”), is greater
than $116 million;

2.              LTM Revenue of the Company as reflected in its SEC Financials is
greater than $143 million;

3.              LTM Revenue of the Company as reflected in its SEC Financials is
greater than $178 million; and

4.              LTM Revenue of the Company as reflected in its SEC Financials is
greater than $220 million.

 

Performance Hurdles must be achieved during a measurement period ending prior to
the sixth anniversary of the Grant Date (the “Performance Period”).  In each
case, LTM Revenue will be adjusted to exclude revenue attributable to businesses
acquired after the Effective Date, if any.

 

 

 

(Initials)

 

Michael Stanton

 

 

 

 

 

 

(Initials)

 

Company Signatory

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Assignment of Invention, Non-Disclosure and Non-Solicitation Agreement

 

--------------------------------------------------------------------------------


 

ASSIGNMENT OF INVENTIONS, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT

 

Employee Name: Michael Stanton (referred to herein as “I” or “Employee).

 

In order for Diligent Corporation and its direct and indirect subsidiaries and
its and their successors and assigns (herein collectively referred to as the
“Company”) to maintain a competitive edge, the Company must protect its
inventions, discoveries, works of authorship and its proprietary technical and
business information, as well as the goodwill and specialized training that
employees are given access to as part of their employment.

 

Therefore, as a condition of employment with the Company, and where required by
applicable law, additional consideration that may be provided to me by the
Company (such as, by way of example, bonuses, raises, promotions and the like),
the Company and I agree as follows:

 

DEFINITIONS

 

1.              “Inventions” means any new or useful art, discovery, new
contribution, finding or improvement (including without limitation any
technology, computer programs, test, concept, idea, apparatus, device,
mechanism, equipment, machinery, process, method, composition of matter, formula
or technique), whether or not patentable, and all know-how related thereto, that
has been made, created, developed, written or conceived by me (i) in the course
of performing duties for the Company, (ii) relating to the actual or anticipated
business of the Company, or (iii) with the use of the Company’s time, material,
proprietary information, Confidential Information or facilities.

 

2.              “Works” means any materials for which copyright protection may
be obtained, including without limitation literary works (including books,
pamphlets, articles and other writings), mask works, artistic works (including
designs, graphs, drawings, blueprints and other graphic works), computer
programs, compilations, recordings, photographs, motion pictures and other
audio-visual works that have been made, created, developed, written or conceived
by me (i) in the course of my employment, (ii) relating to the actual or
anticipated business of the Company, or (iii) with the use of the Company’s
time, material, proprietary information, Confidential Information or facilities.

 

3.              “Confidential Information” means information or a compilation of
information in any form: (i) disclosed to or known by me as a consequence of my
employment with the Company, (ii) not generally known to others outside the
Company, and (iii) which relates to the business of the Company.  Confidential
Information includes, but is not limited to: trade secrets and other information
relating to the Company’s research, development efforts and methodologies,
testing, engineering, manufacturing, marketing, sales, finances, operations
(including without limitation any processes,

 

1

--------------------------------------------------------------------------------


 

formulae, methods, techniques, devices, know-how, manufacturing, processes,
customer and prospect lists, sales statistics, tactics and projections,
marketing strategies and plans, and human resources information obtained from a
confidential personnel file (such as internal evaluations of the performance,
capability and potential of any Company employee)), or non-public information of
third parties which was entrusted to the Company in confidence.

 

DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND WORKS

 

4.              I will promptly disclose to the Company in writing, all
Inventions and Works which are or have been conceived, made, discovered, written
or created by me alone or jointly with someone else on the Company’s time or on
my own time, while I have been or continued to be employed by the Company.

 

5.              All Works created by me, alone or with others, are and shall be
deemed “works made for hire” under the copyright laws and are and shall be owned
by the Company.

 

6.              Subject to paragraph 11 below, I hereby assign to the Company
all of my rights, title and interest in all Inventions, and in all Works to the
extent such Works may not, by operation of law, be works made for hire.

 

7.              I will give the Company all assistance it reasonably requires to
perfect, protect, and use its rights to Inventions and Works. In particular, I
will sign all documents, do all things, and supply all information that the
Company considers necessary or desirable to transfer or record the transfer of
my entire right, title and interest in Inventions and Works; and to enable the
Company to obtain patent, copyright, or other legal protection for Inventions
and Works. Any out-of-pocket expenses will be paid by the Company.

 

8.              I acknowledge that my work responsibilities may require me to
create, develop or work on Inventions on behalf of the Company. I will
immediately communicate to the President of the Company (or such other
individual as the President may designate from time to time) a full and complete
disclosure of each and every Invention conceived or made by me whether solely or
jointly with others (a) while in the employ of the Company, whether or not while
actually engaged in the Company’s affairs, and (b) within two years subsequent
to termination of said employment for any reason.

 

9.              I agree to assign and transfer, and do hereby assign and
transfer to the Company, without any separate remuneration or compensation other
than the wages or salary received or compensation paid to me from time to time
in the course of my employment by the Company, my entire right, title and
interest in and to all

 

2

--------------------------------------------------------------------------------


 

Inventions and Works conceived or made by me, together with all United States
and foreign patent rights and any other legal protection in and with respect to
any and all such Inventions and Works (a) while in the employ of the Company,
whether or not while I was actually engaged in the Company’s affairs, or
(b) within two years subsequent thereto that were a direct or indirect result of
such employment.  Upon request by the Company, I agree to execute and deliver
all appropriate patent applications for securing all United States and foreign
patents on all such Inventions, and to do, execute, and deliver any and all acts
and instruments that may be necessary or proper to vest all such Inventions and
patents in the Company or its designee, and to enable the Company or its
designee to obtain all such letters patent. I agree to render to the Company or
its designee all such assistance as it may require in the prosecution of all
such patent applications and applications for the reissue of such patents and in
the prosecution or defense of all interferences which may be declared involving
any of said patent applications or patents. I further agree not to contest the
validity of any patent, United States or foreign, which is issued to the Company
or its designee, on which I made any contribution, or in which I participated in
any way, and not to assist any other party in any way in contesting the validity
of any such patent. I further agree that the obligations and undertakings stated
in this paragraph shall continue beyond the termination of my employment by the
Company, but if I shall be called upon to render such assistance after the
termination of this employment, I shall be entitled to a fair and reasonable per
diem fee in addition to reimbursement of any expenses incurred at the request of
the Company.

 

10.       As a matter of record, I understand that I may include a complete list
of inventions and works made by me prior to the date of employment by the
Company as an appendix to this Agreement. Only those inventions and works so
listed shall be deemed to be excluded from the terms and conditions of this
Agreement.  Other than these, I do not claim to own or control rights in any
inventions or works subject to copyright and will not assert any such rights
against the Company.

 

11.       To the extent that Employee is a citizen of California and subject to
its law, then Employee is notified that the foregoing assignment shall not
include inventions excluded under Cal. Lab. Code § 2870 which provides: “(a) Any
provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either: (1) relate at the time of concept or reduction to practice of the
invention to the employer’s business, or actual or demonstrably anticipated
research or development of the employer; or (2) result from any work

 

3

--------------------------------------------------------------------------------


 

performed by the employee for the employer”, and to the extent Employee is a
citizen of and subject to the law of another state which provides a similar
limitation on invention assignments then Employee is notified that the foregoing
assignment shall not include inventions excluded under such law (namely North
Carolina General Statutes Article 10A, Chapter 66, Commerce and Business,
Section 66-57.1).

 

NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 

12.       I will not disclose or use any of the Confidential Information for the
benefit of myself or another, unless directed or authorized in writing by the
Company to do so.

 

13.       I understand that if I possess any proprietary information of another
person or company as a result of prior employment or otherwise, the Company
expects and requires that I will honor any and all legal obligations that I have
to that person or company with respect to proprietary information, and I will
refrain from any unauthorized use or disclosure of such information.

 

14.       Confidential Information does not include information lawfully
acquired by a non-management employee about wages, hours or other terms and
conditions of non-management employees if used by them for purposes protected by
§7 of the National Labor Relations Act (the NLRA) such as joining or forming a
union, engaging in collective bargaining, or engaging in other concerted
activity for their mutual aid or protection.

 

15.       Nothing in this Agreement, including the foregoing, prevents an
employee from communicating with the EEOC, the SEC, the DOL, or any other
governmental authority, making a report in good faith and with a reasonable
belief of any violations of law or regulation to a governmental authority, or
cooperating with or participating in a legal proceeding relating to such
violations.

 

16.       This Agreement does not alter, reduce or modify any obligations
Employee owes to the Company under any other applicable statute or the common
law.

 

INSIDER TRADING

 

17.       I hereby affirm that I am aware of and understand my responsibility to
safeguard Confidential Information, and will not use or share such information
for securities trading purposes or for any other purpose except to conduct
Company business.  To use non-public information for personal financial benefit
or to “tip” others who might make an investment decision on the basis of this
information is not only unethical but also illegal.  Unauthorized use,
disclosure or distribution of this information may result in disciplinary action
and could also be illegal and result in criminal and civil penalties.

 

4

--------------------------------------------------------------------------------


 

RETURN OF COMPANY PROPERTY

 

18.       All documents and other tangible property relating in any way to the
business of the Company are the exclusive property of the Company (even if I
authored or created them). I agree to return all such documents, including but
not limited to those that constitute or contain any Confidential Information or
Inventions and Works, and tangible property to the Company upon termination of
employment or at such earlier time as the Company may request me to do.

 

NON-SOLICITATION OF ACCOUNTS

 

19.       During my employment and for one (1) year after termination of
employment with the Company, I will not, directly or indirectly, solicit,
induce, or attempt to induce any past, current or prospective customer of the
Company whose identities were made known to me, with which I had
business-related contact, or about which I received Confidential Information
during the last two (2) years of employment or such shorter period of time as I
have been employed (the “Look Back Period”): (a) to stop doing business with or
through the Company, or (b) to do business with any business whose products and
services include products and services offered by the Company regarding which I
had material involvement or received Confidential Information about during the
Look Back Period (such products and services being “Competing Products and
Services” and such business being a “Competitor”).

 

NON-SOLICITATION OF EMPLOYEES

 

20.       During my employment by the Company and for one (1) year thereafter, I
shall not, directly or indirectly, solicit or induce or attempt to solicit or
induce any employee of the Company to: (a) terminate his or her employment with
the Company; or (b) accept employment or affiliation with another firm or entity
of which I am an employee, owner, partner or consultant.

 

SEVERABILITY AND REFORMATION

 

21.       Should any restriction on Employee created by this Agreement be deemed
unreasonable or unenforceable as written, then the parties recognize and agree
that a court may modify any unreasonable or unenforceable element of the
restriction (such as time, geography, or scope of activity restrained) to make
it reasonable and enforceable or enforce it only to the extent it is reasonable
and enforceable; to the maximum amount allowed by law to protect Company’s
legitimate business interests.  The provisions of this Agreement separate and
severable, and to the extent that any illegal or unenforceable provision of this
Agreement cannot be cured by reformation, then such offending portion or
language shall be stricken from this Agreement and the remainder of this
Agreement shall continue in effect.

 

5

--------------------------------------------------------------------------------


 

GOVERNING LAW

 

22.       This Agreement will be governed exclusively by, and be construed and
enforced in accordance with, the laws of the state where Employee is domiciled
on the date of Employee’s separation, or if a current employee his/her domicile
on the date Employee breaches this agreement.

 

BURDEN AND BENEFIT

 

23.       The Company may assign its rights and delegate its duties and
obligations under this Agreement to any successor in interest, whether by
merger, consolidation, sale of assets, or otherwise. This Agreement shall be
binding whether it is between me and the Company or between me and any successor
or assigns of the company.  I understand that I may not assign any of my rights
and obligations under this Agreement, except with the prior written consent of
the President of the Company.

 

NO EFFECT ON TERM OF EMPLOYMENT; TERM

 

24.       Nothing in this Agreement prevents or limits my right to terminate my
employment at any time for any reason, and nothing in this Agreement prevents or
limits the Company from terminating my employment at any time for any reason. I
understand and agree that there exist no promises or guarantees of permanent
employment or employment for any specified term by the Company. I acknowledge
and agree that the terms and conditions hereof memorialize the agreement that
has governed my employment by the Company since I was first employed by the
Company, whether as an employee or independent contractor.

 

25.       I agree that injunctive or other equitable relief would be necessary
to remedy any breach of my duties or obligations under this Agreement, and I
waive the posting of a bond by the Company in connection with such relief.

 

GENERAL

 

26.       I understand that this Agreement contains the entire agreement and
understanding between the Company and me with respect to the provisions
contained in this Agreement, and that no representations, promises, agreements,
or understandings, written or oral, related thereto which are not contained in
this Agreement will be given any force or effect. No change or modification of
this Agreement will be valid or binding unless it is in writing and signed by
the party against whom the change or modification is sought to be enforced or is
by order of a court of competent jurisdiction. I further understand that even if
the Company waives or fails to enforce any provision of this Agreement in one
instance that will not constitute a waiver of any other provisions of this
Agreement at this time, or a waiver of that provision at any other time. My
obligations under this Agreement shall survive the termination of my employment
regardless of the manner of such termination and shall, likewise, continue to
apply and be valid notwithstanding any change in my duties,

 

6

--------------------------------------------------------------------------------


 

compensation, responsibilities, position or title and/or the assignment of this
Agreement by the Company to any successor in interest or other assignee.

 

27.       If I violate one of the post-employment restrictions in this Agreement
on which there is a specific time limitation, the time period for that
restriction will be extended by one day for each day I violate it, up to a
maximum extension equal to the length of time originally prescribed for the
restriction, so as to give Company the full benefit of the bargained-for length
of forbearance.

 

28.       I will provide a copy of this Agreement to any person, firm,
association, or corporation that I intend to be employed by, associate with, or
provide consulting services for in order to insure compliance with this
Agreement.  I understand that both the Company and I have the right to provide
another party an opinion about interpretation and/or application of this
Agreement; I consent to such communication, and agree not to assert a claim of
wrongdoing by the Company as a result of such a communication.

 

 

AGREED:

 

 

 

 

 

 

 

Diligent Corporation

 

 

 

Employee:

 

 

 

 

 

 

 

 

By:

 

 

By:

 

Name: Michael Stanton

 

Name: Brian Stafford

Date: September 8, 2015

 

Title: Chief Executive Officer

 

7

--------------------------------------------------------------------------------